
	
		II
		110th CONGRESS
		1st Session
		S. 164
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To modernize the education system of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 States Using Collaboration and
			 Coordination to Enhance Standards for Students Act of
			 2007 or the SUCCESS Act.
		2.FindingsCongress finds the following:
			(1)Throughout our
			 Nation’s history, the skills and education of our workforce have been a major
			 determinant of the standard of living of the people of the United
			 States.
			(2)According to the
			 most recent National Assessment of Educational Progress, only 36 percent of the
			 students in grade 4 and 30 percent of the students in grade 8 reach the
			 proficient level in mathematics. In reading, only 31 percent of the students in
			 grades 4 and 8 reach the proficient level. In science, only 29 percent of the
			 students in grades 4 and 8 reach the proficient level.
			(3)A State-by-State
			 comparison of the 2005 National Assessment of Educational Progress average
			 scale scores for 8th grade mathematics reveals that 31 States—more than
			 1/2 of the States in the Nation—scored more than 10 points
			 (about 1 grade level) below the highest scoring State, Massachusetts.
			(4)Student
			 achievement in mathematics and science in elementary school and secondary
			 school in the United States lags behind other nations, according to the Trends
			 in International Mathematics and Science study and other studies, including the
			 Programme for International Student Assessment, that recently ranked United
			 States secondary school students 28th out of 40 first- and second-world
			 nations, and tied with Latvia, in mathematics performance and problem
			 solving.
			(5)According to a
			 report released in August, 2006, the Nation loses more than $3,700,000,000 a
			 year in the costs of remedial education and in individuals' reduced earning
			 potential because students are not learning the basic skills they need to
			 succeed after high school.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)To ensure
			 students receive an education competitive with other industrialized
			 countries.
			(2)To assist States
			 in improving the rigor of standards and assessments.
			(3)To provide for
			 the establishment of prekindergarten through grade 16 student preparedness
			 councils to better link early childhood education and school readiness with
			 elementary school success, elementary student skills with success in secondary
			 school, and secondary student skills and curricula, especially with respect to
			 reading, mathematics, and science, with the demands of higher education, the
			 21st century workforce, and the Armed Forces, in order to ensure that greater
			 number of students, especially low-income and minority students, complete
			 secondary school with the coursework and skills necessary to enter—
				(A)credit-bearing
			 coursework in higher education without the need for remediation;
				(B)high-paying
			 employment in the 21st century workforce; or
				(C)the Armed
			 Forces.
				(4)To establish a
			 system that encourages local educational agencies to adopt a curriculum that
			 meets State academic content standards and student academic achievement
			 standards and prepares all students for success in elementary school, secondary
			 school, and post-secondary endeavors in the 21st century.
			4.DefinitionsIn this Act:
			(1)In
			 generalThe terms elementary school, limited
			 English proficient, local educational agency,
			 scientifically based research, secondary school,
			 Secretary, and State educational agency have the
			 meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(2)21st century
			 curriculumThe term 21st century curriculum means a
			 course of study identified by a State as preparing secondary school students
			 for entrance into credit-bearing coursework in higher education without the
			 need for remediation, employment in the 21st century workforce, or entrance
			 into the Armed Forces. A State shall define the 21st century curriculum in
			 terms of content as well as course names.
			(3)Academic
			 content standards; student academic achievement standardsThe
			 terms academic content standards and student academic
			 achievement standards, when used with respect to a particular State,
			 mean the academic content standards and student academic achievement standards
			 adopted by a State under section 1111(b)(1) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(1)).
			(4)Critical-need
			 foreign languageThe term critical-need foreign
			 language means a language included on the list of critical-need foreign
			 languages that the Secretary shall develop and update in consultation with the
			 head official, or a designee of such head official, of the National Security
			 Council, the Department of Homeland Security, the Department of Defense, the
			 Department of State, the Federal Bureau of Investigation, the Department of
			 Labor, and the Department of Commerce, and the Director of National
			 Intelligence.
			(5)End of course
			 examinationThe term end of course examination means
			 an assessment of student learning given at the end of a particular course that
			 is used to measure student learning of State academic content standards in the
			 subject matter of the course.
			(6)Engineering and
			 technology educationThe term engineering and technology
			 education means a curriculum and instruction that—
				(A)uses technology
			 as a knowledge base or as a way of teaching innovation using an engineering
			 design process and context;
				(B)develops an
			 appreciation and fundamental understanding of technology through design skills
			 and the use of materials, tools, processes, and limited resources;
				(C)is taught in
			 conjunction with applied mathematics, science, language arts, fine arts, and
			 social studies as a part of a comprehensive education;
				(D)applies the use
			 of tools and skills employed by a globalized skilled 21st century workforce
			 that are necessary for communication, manufacturing, construction, energy
			 systems, biomedical systems, transportation systems, and other related fields;
			 and
				(E)through the
			 application of engineering principles and concepts, develops proficiency in
			 abstract ideas and in problem-solving techniques that build a comprehensive
			 education.
				(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
			(8)Professional
			 developmentThe term professional development
			 includes activities that—
				(A)improve and
			 increase teachers’ knowledge of the academic subjects the teachers teach, and
			 enable teachers to become highly qualified;
				(B)are an integral
			 part of broad educational improvement plans across the school and across the
			 local educational agency;
				(C)give teachers,
			 principals, and administrators the knowledge and skills to provide students
			 with the opportunity to meet the State academic content standards and student
			 academic achievement standards and the 21st century curriculum demands;
				(D)are high-quality,
			 sustained, intensive, and classroom-focused, in order to have a positive and
			 lasting effect on classroom instruction and the teacher’s performance in the
			 classroom;
				(E)advance teacher
			 understanding of effective instructional strategies that are based on
			 scientifically based research and are directly aligned with the State academic
			 content standards and State assessments;
				(F)are designed to
			 give teachers the knowledge and skills to provide instruction and appropriate
			 language and academic support services to limited English proficient students
			 and students with special needs, including the appropriate use of curricula and
			 assessments;
				(G)are, as a whole,
			 regularly evaluated for their impact on increased teacher effectiveness and
			 improved student academic achievement, with the findings of the evaluations
			 used to improve the quality of professional development; and
				(H)include
			 instruction in the use of data and assessments to inform and instruct classroom
			 practice.
				(9)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Republic of the Marshall Islands, the Federated States of
			 Micronesia, and the Republic of Palau.
			(10)State
			 assessmentThe term State assessment, when used with
			 respect to a particular State, means the student academic assessments
			 implemented by the State pursuant to section 1111(b)(3) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)).
			(11)Student
			 preparednessThe term student preparedness means
			 preparedness based on the knowledge and skills that—
				(A)are prerequisites
			 for entrance into—
					(i)credit-bearing
			 coursework in higher education without the need for remediation;
					(ii)the 21st century
			 workforce; and
					(iii)the Armed
			 Forces;
					(B)can be measured
			 and verified objectively using widely accepted professional assessment
			 standards; and
				(C)are consistent
			 with widely accepted professional assessment standards and competitive with
			 international levels of preparedness of students for postsecondary
			 success.
				5.Aligning State
			 standards with national benchmarks
			(a)Report on
			 Results of State Assessments and National AssessmentNot later
			 than 90 days after each release of the results of the National Assessment of
			 Educational Progress (as carried out under section 303(b)(2) of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)) and
			 section 1111(c)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2))) in reading
			 or mathematics (or, beginning in 2009, science) in grades 4 and 8, the
			 Secretary shall—
				(1)prepare and
			 submit to Congress the report described in subsection (b) on the results of the
			 State assessments and the assessments of reading and mathematics, and,
			 beginning in 2009, science, in grades 4 and 8, required under section
			 1111(c)(2) of the Elementary and Secondary
			 Education Act of 1965; and
				(2)identify States
			 with significant discrepancies in performance between the 2 assessments, as
			 described in subsection (b)(3).
				(b)Contents of
			 Report
				(1)In
			 generalThe report described in this subsection shall include the
			 following information for each subject area and grade described in subsection
			 (a)(1) in each State:
					(A)The percentage of
			 students who performed at or above the basic level on the State
			 assessment—
						(i)for
			 the most recent applicable year;
						(ii)for the
			 preceding year; and
						(iii)for the
			 previous year in which the assessment required under section 1111(c)(2) of the
			 Elementary and Secondary Education Act of
			 1965 was given in such subject,
						and the
			 change in such percentages between those assessments.(B)The percentage of
			 students who performed at or above the proficient level on the State
			 assessment—
						(i)for
			 the most recent applicable year;
						(ii)for the
			 preceding year; and
						(iii)for the
			 previous year in which the assessment required under section 1111(c)(2) of the
			 Elementary and Secondary Education Act of
			 1965 was given in such subject,
						and the
			 change in such percentages between those assessments.(C)The percentage of
			 students who performed at or above the basic level on the assessment required
			 under section 1111(c)(2) of the Elementary and
			 Secondary Education Act of 1965—
						(i)for
			 the most recent applicable year; and
						(ii)for the previous
			 such assessment,
						and the
			 change in such percentages between those assessments.(D)The percentage of
			 students who performed at or above the proficient level on the assessment
			 required under section 1111(c)(2) of the Elementary and Secondary Education Act of
			 1965—
						(i)for
			 the most recent applicable year; and
						(ii)for the previous
			 such assessment,
						and the
			 change in such percentages between those assessments.(E)The difference
			 between—
						(i)the
			 percentage of students who performed at or above the basic level for the most
			 recent applicable year on the assessment required under section 1111(c)(2) of
			 the Elementary and Secondary Education Act of
			 1965; and
						(ii)the percentage
			 of students who performed at or above the basic level on the State assessment
			 for such year.
						(F)The difference
			 between—
						(i)the
			 percentage of students who performed at or above the proficient level for the
			 most recent applicable year on the assessment required under section 1111(c)(2)
			 of the Elementary and Secondary Education Act of
			 1965; and
						(ii)the percentage
			 of students who performed at or above the proficient level on the State
			 assessment for such year.
						(2)AnalysisIn
			 addition to the information described in paragraph (1), the Secretary shall
			 include in the report—
					(A)an analysis of
			 how the achievement of students in grades 4, 8, and 12, and the preparedness of
			 students in grade 12 (when such data on preparedness exists from assessments
			 described in section 303 of the National Assessment of Educational Progress
			 Authorization Act (as amended by this Act)), in the United States compares to
			 the achievement and preparedness of students in other industrialized countries;
			 and
					(B)possible reasons
			 for any deficiencies identified in the achievement or preparedness of United
			 States students compared to students in other industrialized countries.
					(3)RankingThe
			 Secretary shall—
					(A)using the
			 information described in paragraph (1), rank the States according to the degree
			 to which student performance on State assessments differs from performance on
			 the assessments required under section 1111(c)(2) of the
			 Elementary and Secondary Education Act of
			 1965; and
					(B)identify those
			 States with the most significant discrepancies in performance between the State
			 assessments and the assessments required under section 1111(c)(2) of the
			 Elementary and Secondary Education Act of
			 1965.
					(c)Report on State
			 ProgressBeginning 5 years after the date of enactment of this
			 Act, the Secretary shall include in the report described in subsection (a)(1)
			 the following:
				(1)Information about
			 the progress made by States to decrease discrepancies in student performance on
			 the State assessments and the assessments required under section 1111(c)(2) of
			 the Elementary and Secondary Education Act of
			 1965.
				(2)The differences
			 that exist in States across subject areas and grades.
				6.National
			 Assessment of Educational Progress changes
			(a)National
			 Assessment Governing BoardSection 302 of the National Assessment
			 of Educational Progress Authorization Act (20 U.S.C. 9621) is amended—
				(1)in subsection
			 (a), by striking “shall formulate” and all that follows through the period at
			 the end and inserting “shall—
					
						(1)formulate policy
				guidelines for the National Assessment of Educational Progress (carried out
				under section 303); and
						(2)carry out, upon
				the request of a State, an alignment analysis (under section 304) comparing a
				State’s academic content standards and student academic achievement standards
				adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965,
				assessment specifications, assessment questions, and performance standards with
				national benchmarks reflected in the assessments authorized under this
				Act.
						;
				(2)in subsection
			 (b)(1), by adding at the end the following:
					
						(O)One
				representative of the Armed Forces with expertise in military personnel
				requirements and military preparedness, who shall serve as an ex-officio,
				nonvoting
				member.
						;
				(3)in subsection
			 (c), by striking paragraph (4);
				(4)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B), by inserting and grade 12 student preparedness
			 levels after achievement levels;
						(ii)in
			 subparagraph (D), by inserting members of the business and military
			 communities, after parents,;
						(iii)in subparagraph
			 (E), by inserting and after subject
			 matter,;
						(iv)by
			 redesignating subparagraphs (G), (H), (I), and (J) as subparagraphs (H), (I),
			 (K), and (L), respectively;
						(v)by
			 inserting after subparagraph (F) the following:
							
								(G)consistent with
				section 303, measure grade 12 student
				preparedness;
								;
						(vi)by
			 inserting after subparagraph (I) (as redesignated by clause (iv)) the
			 following:
							
								(J)ensure the rigor
				of the National Assessment of Educational Progress framework and assessments,
				taking into consideration—
									(i)the knowledge and
				skills that are prerequisite to credit-bearing coursework in higher education
				without the need for remediation, the 21st century workforce, and the Armed
				Forces; and
									(ii)rigorous
				international content and performance standards, and how the achievement of
				students in grades 4, 8, and 12, and the preparedness of students in grade 12,
				in the United States compare to the achievement and the preparedness of
				students in other industrialized
				countries;
									;
						(vii)in subparagraph
			 (K) (as redesignated by clause (iv)), by striking and after the
			 semicolon;
						(viii)in
			 subparagraph (L) (as redesignated by clause (iv)), by striking the period at
			 the end and inserting ; and;
						(ix)by
			 inserting after subparagraph (L) the following:
							
								(M)conduct an
				alignment analysis as described in section 304 for each State that requests
				such analysis.
								;
				and
						(x)in
			 the flush matter at the end—
							(I)by inserting
			 for an assessment after data;
							(II)by inserting
			 Assessment Board’s after prior to the; and
							(III)by striking
			 (J) and inserting (L);
							(B)in paragraph (4),
			 by inserting of Educational Progress after National
			 Assessment;
					(C)in paragraph (5),
			 in the paragraph heading, by inserting advice after Technical; and
					(D)in paragraph (6),
			 by inserting or grade 12 student preparedness levels after
			 student achievement levels; and
					(5)in subsection
			 (g)(1), by inserting of Educational Progress after
			 National Assessment.
				(b)National
			 Assessment of Educational ProgressSection 303 of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C. 9622) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in the subsection
			 heading, by striking Purpose and inserting
			 Purposes;
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)PurposesThe
				purposes of this section are—
								(A)to provide, in a
				timely manner, a fair and accurate measurement of student achievement and grade
				12 student preparedness in reading, mathematics, science, and other subject
				matter as specified in this section; and
								(B)to report trends
				in student achievement and grade 12 student preparedness in reading,
				mathematics, science, and other subject matter as specified in this
				section.
								;
					(C)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by striking reading and mathematics and
			 inserting reading, mathematics, and science;
						(ii)by
			 striking subparagraph (C) and inserting the following:
							
								(C)conduct a
				national assessment and collect and report assessment data, including
				achievement and student preparedness data trends, in a valid and reliable
				manner on student academic achievement and student preparedness in public and
				private schools in reading, mathematics, and science at least once every 2
				years in grade
				12;
								;
						(iii)in subparagraph
			 (D)—
							(I)by striking
			 subparagraph (B) are implemented and the requirements described in
			 subparagraph (C) are met, and inserting subparagraphs (B) and
			 (C) are implemented,; and
							(II)by striking
			 science,;
							(iv)in
			 subparagraph (E)—
							(I)by striking
			 reading and mathematics and inserting reading,
			 mathematics, and science; and
							(II)by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C); and
							(v)in
			 subparagraph (H), by striking achievement data and inserting
			 student achievement data and grade 12 student preparedness
			 data;
						(D)in paragraph
			 (3)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i), by
			 striking reading and mathematics and inserting reading,
			 mathematics, and science;
							(II)in clause
			 (ii)—
								(aa)by
			 inserting and grade 12 student preparedness after
			 achievement; and
								(bb)by
			 striking reading and mathematics and inserting reading,
			 mathematics, and science; and
								(III)in clause (iv),
			 by striking an evaluation and inserting a review;
			 and
							(ii)in
			 subparagraph (C)(ii), by striking reading and mathematics and
			 inserting reading, mathematics, and science;
						(E)in paragraph
			 (4)(B), by striking , require, or influence and inserting
			 or require; and
					(F)in paragraph
			 (5)(B), by striking academic achievement and inserting
			 academic achievement or grade 12 student preparedness;
					(2)in subsection
			 (c)(3)(A), by striking academic achievement and inserting
			 academic achievement or grade 12 preparedness;
				(3)in subsection
			 (d)(3)—
					(A)in subparagraph
			 (A), by striking reading and mathematics in grades 4 and 8 and
			 inserting reading, mathematics, and science in grades 4 and 8;
			 and
					(B)in subparagraph
			 (B), by striking reading and mathematics assessments in grades 4 and
			 8 and inserting reading, mathematics, and science assessments in
			 grades 4 and 8;
					(4)in subsection
			 (e)—
					(A)in the subsection
			 heading, by inserting and Grade 12
			 Student Preparedness Levels after
			 Levels;
					(B)in paragraph
			 (1)—
						(i)by
			 striking the paragraph heading and inserting Development.—; and
						(ii)by
			 inserting , and develop grade 12 student preparedness levels
			 after subsection (b)(2)(F);
						(C)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (A) and inserting the following:
							
								(A)Student
				achievement and grade 12 preparedness levels
									(i)Student
				achievement levelsThe student achievement levels described in
				paragraph (1) shall be determined by—
										(I)identifying the
				knowledge and skills that—
											(aa)are prerequisite
				to credit-bearing coursework in higher education without the need for
				remediation in English, mathematics, or science, participation in the 21st
				century workforce, and the Armed Forces or, in the case of grade 4 and grade 8
				students, are prerequisite to grade 12 preparedness;
											(bb)are competitive
				with rigorous international content and performance standards; and
											(cc)can be measured
				and verified objectively using widely accepted professional assessment
				standards; and
											(II)developing
				student achievement levels that are—
											(aa)based on the
				knowledge and skills identified in subclause (I);
											(bb)based on the
				appropriate level of subject matter knowledge for the grade levels to be
				assessed, or the age of the students, as the case may be; and
											(cc)consistent with
				relevant widely accepted professional assessment standards.
											(ii)Grade 12
				student preparedness levelsThe grade 12 student preparedness
				levels described in paragraph (1) shall be determined by—
										(I)identifying the
				knowledge and skills that—
											(aa)are prerequisite
				to credit-bearing coursework in higher education without the need for
				remediation in English, mathematics, or science, participation in the 21st
				century workforce, and the Armed Forces;
											(bb)are competitive
				with rigorous international content and performance standards; and
											(cc)can be measured
				and verified objectively using widely accepted professional assessment
				standards; and
											(II)developing grade
				12 student preparedness levels that are—
											(aa)based on the
				knowledge and skills identified in subclause (I); and
											(bb)consistent with
				widely accepted professional assessment
				standards.
											;
				and
						(ii)in
			 subparagraph (C), by striking achievement levels and inserting
			 student achievement levels and grade 12 student preparedness
			 levels;
						(D)in paragraph
			 (3)—
						(i)by
			 striking After determining that such levels and inserting
			 After determining that the student achievement levels and grade 12
			 student preparedness levels; and
						(ii)by
			 striking an evaluation and inserting a review;
			 and
						(E)in paragraph (4),
			 by inserting or grade 12 student preparedness levels after
			 achievement levels; and
					(5)in subsection
			 (f)(1)—
					(A)in subparagraph
			 (A), by inserting and grade 12 student preparedness levels after
			 student achievement levels; and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (i), by inserting or grade 12 student preparedness after
			 achievement;
						(ii)in
			 clause (ii), by inserting and grade 12 student preparedness
			 levels after achievement levels;
						(iii)by striking
			 clause (iii) and inserting the following:
							
								(iii)whether any
				authorized assessment is being administered as a random sample and is reporting
				the trends in student achievement or grade 12 student preparedness in a valid
				and reliable manner in the subject areas being
				assessed;
								;
						(iv)in
			 clause (iv), by striking and after the semicolon;
						(v)in
			 clause (v), by striking and mathematical knowledge. and
			 inserting and mathematical knowledge and scientific knowledge;
			 and; and
						(vi)by
			 adding at the end the following:
							
								(vi)whether the
				appropriate authorized assessments are measuring, consistent with this section,
				the preparedness of students in grade 12 in the United States for entry
				into—
									(I)credit-bearing
				coursework in higher education without the need for remediation in English,
				mathematics, or science;
									(II)the 21st century
				workforce; and
									(III)the Armed
				Forces.
									.
						(c)National
			 BenchmarksThe National Assessment of Educational Progress
			 Authorization Act (20 U.S.C. 9621 et seq.) is amended—
				(1)by redesignating
			 sections 304 and 305 as sections 305 and 306, respectively; and
				(2)by inserting
			 after section 303 the following:
					
						304.National
				benchmarks
							(a)PurposesThe
				purposes of this section are—
								(1)to encourage the
				coordination of, and consistency between—
									(A)a State’s
				academic content standards and student academic achievement standards adopted
				under section 1111(b)(1) of the Elementary and
				Secondary Education Act of 1965, assessment specifications, and
				assessment questions; and
									(B)national
				benchmarks, as reflected in the National Assessment of Educational
				Progress;
									(2)to assist States
				in increasing the rigor of their State academic content standards, student
				academic achievement standards, assessment specifications, and assessment
				questions, to ensure that such standards, specifications, and questions are
				competitive with rigorous national and international benchmarks; and
								(3)to improve the
				instruction and academic achievement of students, beginning in the early
				grades, to ensure that secondary school graduates are well-prepared to
				enter—
									(A)credit-bearing
				coursework in higher education without the need for remediation;
									(B)the 21st century
				workforce; or
									(C)the Armed
				Forces.
									(b)Alignment
				Analysis
								(1)In
				generalWhen the chief State school officer of a State identifies
				a need for, and requests the Assessment Board to conduct, an alignment analysis
				for the State in reading, mathematics, or science in grades 4 and 8, the
				Assessment Board shall perform an alignment analysis of the State’s academic
				content standards and student academic achievement standards adopted under
				section 1111(b)(1) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), assessment
				specifications, and assessment questions, for the identified subject in grades
				4 and 8. Such analysis shall begin not later than 180 days after the alignment
				analysis is requested.
								(2)Assessment
				board responsibilitiesAs part of the alignment analysis, the
				Assessment Board shall—
									(A)identify the
				differences between the State’s academic content standards and student academic
				achievement standards, assessment specifications, and assessment questions for
				the subject identified by the State, and national benchmarks reflected in the
				National Assessment of Educational Progress in such subject in grades 4 and
				8;
									(B)at the State’s
				request, recommend steps for, and policy questions such State should consider
				regarding, the alignment of the State’s academic content standards and student
				academic achievement standards in the identified subject, with national
				benchmarks reflected in the National Assessment of Educational Progress in such
				subject in grades 4 and 8; and
									(C)at the State’s
				request, and in conjunction with a State prekindergarten through grade 16
				student preparedness council established under section 7 of the
				States Using Collaboration and Coordination
				to Enhance Standards for Students Act of 2007, assist in the
				development of a plan described in section 7(e)(1)(C) of such Act.
									(3)ContractAt
				the discretion of the Assessment Board, the Assessment Board may enter into a
				contract with an entity that possesses the technical expertise to conduct the
				analysis described in this subsection.
								(4)State
				panelThe chief State school officer of a State participating in
				an alignment analysis described in this subsection shall appoint a panel of not
				less than 6 individuals to partner with the Assessment Board in conducting the
				alignment analysis. Such panel—
									(A)shall
				include—
										(i)local and State
				curriculum experts;
										(ii)relevant content
				and pedagogy experts, including representatives of entities with widely
				accepted national educational standards and assessments; and
										(iii)not less than 1
				entity that possesses the technical expertise to assist the State in
				implementing standards-based reform, which may be the same entity with which
				the Assessment Board contracts to conduct the analysis under paragraph (3);
				and
										(B)may include other
				State and local representatives and representatives of organizations with
				relevant
				expertise.
									.
				(d)Definition of
			 SecretarySection 305 of the National Assessment of Educational
			 Progress Authorization Act (as redesignated by subsection (c)(1)) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)SecretaryThe
				term Secretary means the Secretary of
				Education.
						.
				(e)Authorization
			 of AppropriationsSection 306(a) of the National Assessment of
			 Educational Progress Authorization Act (as redesignated by subsection (c)(1))
			 is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)for fiscal year
				2008—
							(A)$7,500,000 to
				carry out section 302;
							(B)$200,000,000 to
				carry out section 303; and
							(C)$10,000,000 to
				carry out section 304; and
							;
				and
				(2)in paragraph
			 (2)—
					(A)by striking
			 5 succeeding and inserting 4 succeeding;
			 and
					(B)by striking
			 and 303, as amended by section 401 of this Act and inserting
			 , 303, and 304.
					(f)Conforming
			 Changes and Amendments
				(1)Conforming
			 changes to the elementary and secondary education act of 1965
					(A)State
			 plansSection 1111(c)(2) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(c)(2)) is amended by striking and mathematics
			 and inserting , mathematics, and science.
					(B)Local
			 educational agency plansSection 1112(b)(1)(F) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6312(b)(1)(F)) is amended by striking reading
			 and mathematics and inserting reading, mathematics, and
			 science.
					(2)Conforming
			 amendmentSection 113(a)(1) of the Education Sciences Reform Act
			 of 2002 (20 U.S.C. 9513(a)(1)) is amended by striking section
			 302(e)(1)(J) and inserting section 302(e)(1)(L).
				7.Prekindergarten
			 through grade 16 student preparedness council grants
			(a)Program
			 Authorized
				(1)In
			 generalFrom amounts appropriated under subsection (g) for a
			 fiscal year, the Secretary is authorized to award, on a competitive basis,
			 grants to States for the purpose of allowing the States to establish State
			 prekindergarten through grade 16 student preparedness councils (referred to in
			 this section as councils) that—
					(A)convene
			 stakeholders within the State and create a forum for identifying and
			 deliberating on educational issues that cut across prekindergarten through
			 grade 12 education and higher education, and transcend any single system of
			 education’s ability to address;
					(B)develop and
			 implement a plan for improving the rigor of a State’s academic content
			 standards, student academic achievement standards, assessment specifications,
			 and assessment questions as necessary, to ensure such standards and assessments
			 meet national and international benchmarks as reflected in the assessments
			 required under section 303(b)(2) of the National Assessment of Educational
			 Progress Authorization Act (20 U.S.C. 9622(b)(2)) or as defined by the council
			 as necessary for success in credit-bearing coursework in higher education
			 without the need for remediation, the 21st century workforce, or the Armed
			 Forces;
					(C)inform the design
			 and implementation of integrated prekindergarten through grade 16 data systems,
			 which—
						(i)will allow the
			 State to track the progress of individual students from prekindergarten through
			 grade 12 and into higher education; and
						(ii)shall be capable
			 of being linked with appropriate databases on service in the Armed Forces and
			 participation in the 21st century workforce; and
						(D)develop
			 challenging—
						(i)school readiness
			 standards;
						(ii)curricula for
			 elementary schools and middle schools; and
						(iii)21st century
			 curricula for secondary schools.
						(2)DurationThe
			 Secretary shall award grants under this section for a period of not more than 5
			 years.
				(3)Existing state
			 councilA State with an existing State council may qualify for
			 the purposes of a grant under this section if—
					(A)such
			 council—
						(i)has
			 the authority to carry out this section; and
						(ii)includes the
			 members required under subsection (b); or
						(B)the State amends
			 the membership or responsibilities of the existing council to meet the
			 requirements of subparagraph (A).
					(b)Composition
				(1)Required
			 membersThe members of a council described in subsection (a)
			 shall include—
					(A)the Governor of
			 the State or the designee of the Governor;
					(B)the chief
			 executive officer of the State public institution of higher education system,
			 if such a position exists;
					(C)the chief
			 executive officer of the State higher education coordinating board;
					(D)the chief State
			 school officer;
					(E)not less than 1
			 representative each from—
						(i)the
			 business community; and
						(ii)the Armed
			 Forces;
						(F)a public
			 elementary school teacher employed in the State; and
					(G)a public
			 secondary school teacher employed in the State.
					(2)Optional
			 membersThe council described in subsection (a) may also
			 include—
					(A)a representative
			 from—
						(i)a
			 private institution of higher education;
						(ii)the Chamber of
			 Commerce for the State;
						(iii)a
			 civic organization;
						(iv)a
			 civil rights organization;
						(v)a
			 community organization; or
						(vi)an
			 organization with expertise in world cultures;
						(B)the State
			 official responsible for economic development, if such a position exists;
			 or
					(C)a dean or similar
			 representative for a school of education at an institution of higher education
			 or a similar teacher certification or licensure program.
					(c)TimelineA
			 State receiving a grant under this section shall establish a council (or use or
			 amend an existing council in accordance with subsection (a)(3)) not later than
			 60 days after the receipt of the grant.
			(d)Application
				(1)In
			 generalEach State desiring a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall—
					(A)demonstrate that
			 the opinions of the larger education, business, and military community,
			 including parents, students, teachers, teacher educators, principals, school
			 administrators, and business leaders, will be represented during the
			 determination of the State academic content standards and student academic
			 achievement standards, assessment specifications, assessment questions, and the
			 development of curricula, if applicable;
					(B)include a
			 comprehensive plan to provide high-quality professional development for
			 teachers, paraprofessionals, principals, and school administrators;
					(C)explain how the
			 State will provide assistance to local educational agencies in implementing
			 rigorous State standards through substantive curricula, including
			 scientifically based remediation and acceleration opportunities for students;
			 and
					(D)explain how the
			 State and the council will leverage additional State, local, and other funds to
			 pursue curricular alignment and student success.
					(e)Use of
			 Funds
				(1)Required
			 activitiesA State receiving a grant under this section shall use
			 the grant funds to establish a council that shall carry out the
			 following:
					(A)Design and
			 implement an integrated prekindergarten through grade 16 longitudinal data
			 system for the State, if such system does not exist, that will allow the State
			 to track the progress of students from prekindergarten, through grade 12, and
			 into higher education, the 21st century workforce, and the Armed Forces. The
			 data system shall—
						(i)include—
							(I)a unique
			 statewide student identifier for each student;
							(II)student-level
			 enrollment, demographic, and program participation information, including race
			 or ethnicity, gender, and income status;
							(III)the ability to
			 match individual students’ test records from year to year to measure academic
			 growth;
							(IV)information on
			 untested students;
							(V)a teacher
			 identifier system with the ability to match teachers to students;
							(VI)student-level
			 transcript information, including information on courses completed and grades
			 earned;
							(VII)student-level
			 college preparedness examination scores;
							(VIII)student-level
			 graduation and dropout data;
							(IX)the ability to
			 match student records between the prekindergarten through grade 12 and the
			 postsecondary systems;
							(X)a State data
			 audit system assessing data quality, validity, and reliability;
							(XI)rates of student
			 attendance at institutions of higher education;
							(XII)rates of
			 student enrollment and retention in the Armed Forces; and
							(XIII)student
			 nonmilitary postsecondary employment information;
							(ii)to
			 the extent possible, coordinate with other relevant State databases, such as
			 criminal justice or social services data systems;
						(iii)allow the State
			 to analyze correlations between course-taking patterns in prekindergarten
			 through grade 12 and outcomes after secondary school graduation,
			 including—
							(I)entry into higher
			 education;
							(II)the need for,
			 and cost of, remediation in higher education;
							(III)graduation from
			 higher education;
							(IV)entry into the
			 21st century workforce;
							(V)entry into the
			 Armed Forces; and
							(VI)to the extent
			 possible through linkages with appropriate databases on service in the Armed
			 Forces and participation in the 21st century workforce, persistence in the
			 Armed Forces and continued participation in the 21st century workforce;
			 and
							(iv)ensure that the
			 use of any available data does not allow for the public identification of the
			 individual student’s personally identifiable information, and that all data
			 shall be collected and maintained in accordance with section 444 of the General
			 Education Provisions Act (20 U.S.C. 1232g; commonly referred to as the Family
			 Educational Rights and Privacy Act of 1974).
						(B)If an integrated
			 prekindergarten through grade 16 longitudinal data system exists or is
			 currently being built, ensure that it complies with the requirements described
			 in subparagraph (A).
					(C)Develop and
			 implement a plan to increase the rigor of standards or assessments in reading,
			 mathematics, or science in order to better align such standards or assessments
			 with national benchmarks reflected in the National Assessment of Educational
			 Progress in grades 4 and 8 (in accordance with the results of the alignment
			 analysis conducted under section 304 of the National Assessment of Educational
			 Progress Authorization Act), and in other grades to ensure the alignment of
			 kindergarten through grade 12 standards or assessments with the revisions made
			 in grades 4 and 8, or to align such standards or assessments with the demands
			 of higher education, the 21st century workforce, or the Armed Forces or other
			 national and international benchmarks identified by the council. Such plan may
			 include—
						(i)an
			 articulation of the steps necessary—
							(I)for revising the
			 State academic content standards and student academic achievement standards,
			 assessment specifications, and assessment questions for the identified subject;
			 and
							(II)to better align
			 the standards and the assessment specifications and questions described in
			 subclause (I) with—
								(aa)national
			 benchmarks as reflected in the National Assessment of Educational Progress
			 required under section 303 of the National Assessment of Educational Progress
			 Authorization Act (20 U.S.C. 9622) for the identified subject; or
								(bb)the
			 demands of higher education, the 21st century workforce, or the Armed Forces or
			 other national or international benchmarks identified by the council;
								(ii)an
			 articulation of the steps necessary and the process the State will undertake to
			 revise standards or assessments, or both, in the identified subject;
						(iii)a
			 description of the partners the State will work with to revise standards or
			 assessments, or both; and
						(iv)a
			 description of the activities the State will undertake to implement the revised
			 standards or assessments, or both, at the State educational agency level and
			 the local educational agency level, which activities may include—
							(I)preservice and
			 in-service teacher, paraprofessional, principal, and school administrator
			 training;
							(II)statewide
			 meetings to provide professional development opportunities for teachers and
			 administrators;
							(III)development of
			 curricula and instructional methods and materials;
							(IV)the redesign of
			 existing assessments, or the development or purchase of new high-quality
			 assessments, with a focus on ensuring that such assessments are rigorous,
			 measure significant depth of knowledge, use multiple measures and formats (such
			 as student portfolios), and are sensitive to inquiry-based, project-based, or
			 differentiated instruction; and
							(V)other activities
			 necessary for the effective implementation of the new State standards or
			 assessments, or both.
							(D)Analyze the
			 State’s level of prekindergarten through grade 16 curricular alignment and the
			 success of the State’s education system in preparing students for higher
			 education, the 21st century workforce, and the Armed Forces by—
						(i)using the data
			 produced by a data system described in subparagraph (A) or (B), or other
			 information as appropriate; and
						(ii)exploring a
			 possible agreement between the State educational agency and the higher
			 education system in the State on a common assessment or assessments
			 that—
							(I)shall follow
			 established guidelines to guarantee reliability and validity;
							(II)shall provide
			 adequate accommodations for students who are limited English proficient and
			 students with disabilities; and
							(III)may be a
			 placement examination, end of course examination, college, workforce, or Armed
			 Forces preparedness examination, or admissions examination, that measures
			 secondary students’ preparedness to succeed in postsecondary, credit-bearing
			 courses.
							(E)If the State has
			 an officially designated college preparatory curriculum at the time the State
			 applies for a grant under this section—
						(i)describe the
			 extent to which students who completed the college preparatory curriculum are
			 more or less successful than other students, including students who did not
			 complete a college preparatory curriculum, in entering and graduating from a
			 program of study at an institution of higher education or entering the 21st
			 century workforce or the Armed Forces;
						(ii)examine the
			 extent to which the expectations of the college preparatory curriculum are
			 aligned with the entry standards of the State’s institutions of higher
			 education, including whether such curriculum enables secondary school students
			 to enter credit-bearing coursework in higher education without the need for
			 remediation; and
						(iii)examine the
			 extent to which the curriculum allows graduates to attain the skills necessary
			 to enter the 21st century workforce or the Armed Forces.
						(F)If the State has
			 not designated a college preparatory curriculum at the time the State applied
			 for a grant under this section, or if the curriculum described in subparagraph
			 (E) does not result in a higher number of students enrolling in and graduating
			 from institutions of higher education or entering the 21st century workforce or
			 the Armed Forces, or is not aligned with the entry standards described in
			 subparagraph (E)(ii), develop a 21st century curriculum that—
						(i)may
			 be adopted by the local educational agencies in the State for use in secondary
			 schools;
						(ii)enables
			 secondary school students to enter credit-bearing coursework in higher
			 education without the need for remediation;
						(iii)allows
			 graduates to attain the skills necessary to enter the 21st century workforce or
			 the Armed Forces;
						(iv)reflects the
			 input of teachers, principals, school administrators, and college faculty;
			 and
						(v)focuses on
			 providing rigorous core courses that reflect the State academic content
			 standards and student academic achievement standards.
						(G)Develop and make
			 available specific opportunities for extensive professional development for
			 teachers, paraprofessionals, principals, and school administrators, to improve
			 instruction and support mechanisms for students using a curriculum described in
			 subparagraph (E) or (F).
					(H)Develop a plan to
			 provide remediation and additional learning opportunities for students below
			 grade level to ensure that all students will have the opportunity to meet the
			 curricular standards of a curriculum described in subparagraph (E) or
			 (F).
					(I)Use data gathered
			 by the council to improve instructional methods, better tailor student support
			 services, and serve as the basis for all school reform initiatives.
					(J)Implement
			 activities designed to ensure the enrollment of all students in rigorous
			 coursework, which may include—
						(i)specifying the
			 courses and performance levels required for acceptance into public institutions
			 of higher education;
						(ii)collaborating
			 with institutions of higher education or other State educational agencies to
			 develop assessments aligned to State academic content standards and a
			 curriculum described in subparagraph (E) or (F), which assessments may be used
			 as measures of student achievement in secondary school as well as for entrance
			 or placement at institutions of higher education;
						(iii)creating ties
			 between elementary schools and secondary schools, and institutions of higher
			 education, to offer—
							(I)accelerated
			 learning opportunities, particularly with respect to mathematics, science,
			 engineering, technology, and critical-need foreign languages to secondary
			 school students, which may include—
								(aa)granting
			 postsecondary credit for secondary school courses;
								(bb)providing early
			 enrollment opportunities in postsecondary education for secondary students
			 enrolled in postsecondary-level coursework;
								(cc)creating dual
			 enrollment programs;
								(dd)creating
			 satellite secondary school campuses on the campuses of institutions of higher
			 education; and
								(ee)providing
			 opportunities for higher education faculty who are highly qualified, as such
			 term is defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801), to teach credit-bearing postsecondary courses in secondary
			 schools; and
								(II)professional
			 development activities for teachers, which may include—
								(aa)mentoring
			 opportunities; and
								(bb)summer
			 institutes;
								(iv)expanding or
			 creating higher education awareness programs for middle school and secondary
			 school students;
						(v)expanding
			 opportunities for students to enroll in highly rigorous postsecondary
			 preparatory courses, such as Advanced Placement and International Baccalaureate
			 courses; and
						(vi)developing a
			 high-quality professional development curriculum to provide professional
			 development opportunities for paraprofessionals, teachers, principals, and
			 administrators.
						(2)Planning and
			 implementationA State receiving a grant under this section may
			 use grant funds received for the first fiscal year to form the council and plan
			 the activities described in paragraph (1). Grant funds received for subsequent
			 fiscal years shall be used for the implementation of the activities described
			 in such paragraph.
				(f)Reports and
			 Publication
				(1)Reports
					(A)Initial
			 reportNot later than 9 months after a State receives a grant
			 under this section, the State shall submit a report to the Secretary that
			 includes—
						(i)an
			 analysis of alignment and articulation across the State’s systems of public
			 education for prekindergarten through grade 16, including data that indicates
			 the percent of students who—
							(I)graduate from
			 secondary school with a regular diploma in the standard number of years;
							(II)complete a
			 curriculum described in subparagraph (E) or (F) of subsection (e)(1);
							(III)matriculate
			 into an institution of higher education (disaggregated by 2-year and 4-year
			 degree-granting programs);
							(IV)are secondary
			 school graduates who need remediation in reading, writing, mathematics, or
			 science before pursuing credit-bearing post-secondary courses in English,
			 mathematics, or science;
							(V)persist in an
			 institution of higher education into the second year; and
							(VI)graduate from an
			 institution of higher education within 150 percent of the expected time for
			 degree completion (within 3 years for a 2-year degree program and within 6
			 years for a baccalaureate degree);
							(ii)an
			 analysis of the strengths and weaknesses of the State—
							(I)in transitioning
			 students from the prekindergarten through grade 12 education system into higher
			 education, the 21st century workforce, and the Armed Forces; and
							(II)in transitioning
			 students from the prekindergarten through grade 12 education system into
			 mathematics, science, engineering, technology, and critical-need foreign
			 language degree programs at institutions of higher education;
							(iii)an analysis of
			 the quality and rigor of the State’s curriculum described in subparagraph (E)
			 or (F) of subsection (e)(1), and the accessibility of the curriculum to all
			 students in prekindergarten through grade 12;
						(iv)an
			 analysis of the strengths and weaknesses of the State in recruiting, retaining,
			 and supporting qualified teachers, including—
							(I)whether the State
			 needs to recruit additional teachers at the secondary level for specific
			 subjects (such as mathematics, science, engineering and technology education,
			 and critical-need foreign languages), particular schools, or local educational
			 agencies; and
							(II)recommendations
			 on how to set and achieve goals in this pursuit; and
							(v)a
			 detailed action plan that describes how the council will accomplish the goals
			 and tasks required by the grant under this section, including a timeline for
			 accomplishing all activities under the grant.
						(B)Annual
			 reportsNot later than 1 year following the submission of the
			 initial report described in subparagraph (A), and annually thereafter for the
			 duration of the grant, a State receiving a grant under this section shall
			 prepare and submit to the Secretary a report that describes the State’s
			 progress in accomplishing the goals and tasks required by the grant, including
			 progress on each item described in subparagraph (A). The final annual report
			 under this subparagraph shall be submitted 1 year after the expiration of the
			 grant.
					(2)PublicationA
			 State submitting a report in accordance with this subsection shall publish and
			 widely disseminate the report to the public, including posting the report on
			 the Internet.
				(g)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $200,000,000 for fiscal year 2008, and such sums as may
			 be necessary for each of the 4 succeeding fiscal years.
			8.Collaborative
			 standards and assessments grants
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 stateThe term eligible State means a State that
			 demonstrates that it has analyzed and, where applicable, revised the State
			 standards and assessments, through participation in a prekindergarten through
			 grade 16 student preparedness council described in section 7 or through other
			 State action, to ensure the standards and assessments—
					(A)are aligned with
			 the demands of the 21st century; and
					(B)prepare students
			 for entry into—
						(i)credit-bearing
			 coursework in higher education without the need for remediation;
						(ii)the 21st century
			 workforce; and
						(iii)the Armed
			 Forces
						(2)Eligible
			 consortium
					(A)In
			 generalThe term eligible consortium means a
			 consortium of 2 or more eligible States that agrees to allow the Secretary,
			 under subsection (e), to make available any assessment developed by the
			 consortium under this section to a State that so requests, including a State
			 that is not a member of the consortium.
					(B)Additional
			 membersAn eligible consortium may include, in addition to 2 or
			 more eligible States, an entity with the technical expertise to carry out a
			 grant under this section.
					(b)Program
			 AuthorizedFrom amounts authorized under subsection (f), the
			 Secretary shall award grants, on a competitive basis, to eligible consortia to
			 enable the eligible consortia to develop common standards and assessments
			 that—
				(1)are highly
			 rigorous, internationally competitive, and aligned with the demands of higher
			 education, the 21st century workforce, and the Armed Forces; and
				(2)in the case of
			 assessments, set rigorous performance standards comparable to rigorous national
			 and international benchmarks.
				(c)ApplicationAn
			 eligible consortium desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(d)ReportNot
			 later than 90 days after the end of the grant period, an eligible consortium
			 receiving a grant under this section shall prepare and submit a report to the
			 Secretary describing the grant activities.
			(e)Availability of
			 AssessmentsThe Secretary shall—
				(1)make available,
			 to a State that so requests and at no charge to the State, any rigorous,
			 high-quality assessment developed by an eligible consortium under this section;
			 and
				(2)notify potential
			 eligible States, at reasonable intervals, of all assessments currently under
			 development by eligible consortia under this section.
				(f)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $75,000,000 for fiscal year 2008 and such sums as are
			 necessary for each of the 4 succeeding fiscal years.
			
